SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

211
CAF 14-00511
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF LENORES S.M.,
RESPONDENT-APPELLANT.
------------------------------                    MEMORANDUM AND ORDER
WAYNE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


CHARLES PLOVANICH, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

DANIEL C. CONNORS, COUNTY ATTORNEY, LYONS (ERIN M. HAMMOND OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Wayne County (Daniel G.
Barrett, J.), entered February 3, 2014 in a proceeding pursuant to
Family Court Act article 3. The order, among other things, placed
respondent in the custody of the Wayne County Department of Social
Services for a period of one year.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

      Memorandum: Respondent appeals from an order revoking his
probation and placing him in the custody of the Wayne County
Department of Social Services for a period of one year. This appeal
is moot because respondent’s one-year placement has expired, and the
exception to the mootness doctrine does not apply (see Matter of
Sysamouth D., 98 AD3d 1314, 1314; Matter of Kale F., 269 AD2d 832,
833; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-
715).




Entered:    February 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court